                         UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF ALABAMA

RICHARD BUCHANAN AND,                         *                   CASE NO.: 17-11134-BPC
JENA BUCHANAN,                                *
                                              *
       DEBTORS.                               *                   CHAPTER 13

              MOTION TO WITHDRAW AS ATTORNEY FOR DEBTOR(S)

       COMES NOW, the undersigned and moves this Honorable Court to enter an Order allowing

the undersigned to withdraw as attorney for the above referenced Debtor(s) and as grounds thereof

shows unto the Court as follows:

       1.      The office of the undersigned filed the instant Chapter 13 Bankruptcy for the

               debtor(s) on June 8, 2017.

       2.      During the course of representing the debtor(s), an unwaivable conflict of interest has

               arisen and the undersigned is unable to continue representing the client(s).

       3.      As a result, the undersigned respectfully requests this Honorable Court allow the

               undersigned to withdraw from representing the debtor(s).

       WHEREFORE, the undersigned respectfully requests this Honorable Court enter an Order

allowing him to withdraw as attorney of record for the debtor(s).

       RESPECTFULLY SUBMITTED this 3rd day of September, 2020.

                                                  BROCK & STOUT

                                                  /s/ Michael D. Brock
                                                  Michael D. Brock {BRO152}
                                                  Attorney for Debtor(s)
                                                  Post Office Drawer 311167
                                                  Enterprise, Alabama 36331-1167
                                                  (334) 393-4357
                                                  (334) 393-0026 FAX

                                                  1




  Case 17-11134       Doc 29     Filed 09/03/20 Entered 09/03/20 08:20:07              Desc Main
                                   Document     Page 1 of 2
                                                  bankruptcy@brockandstoutlaw.com

                                   CERTIFICATE OF SERVICE

       I, the undersigned, hereby certify that I have this date mailed a copy of the foregoing Motion

to Withdraw as Attorney for Debtor(s) upon the following and all creditors by first class U.S. Mail,

postage prepaid, or by electronic noticing in accordance with the local rules of the Bankruptcy Court

this 3rd day of September, 2020.

Danielle Greco                                    Sabrina L. McKinney
Bankruptcy Administrator                          Chapter 13 Trustee
ba@almb.uscourts.gov                              McKinneys@ch13mdal.org

Richard and Jena Buchanan
PO Box 15
Midland City, AL 36350

                                                  /s/ Michael D. Brock
                                                  Michael D. Brock {BRO152}
                                                  Attorney for Debtor(s)




                                                 2




  Case 17-11134       Doc 29       Filed 09/03/20 Entered 09/03/20 08:20:07           Desc Main
                                     Document     Page 2 of 2
